Citation Nr: 0020172	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease and Barrett's esophagus, claimed to be the result of 
exposure to radar (non-ionizing) radiation during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for Barrett's esophagus (claimed as cancer of the 
esophagus).

In the December 1996 rating decision, the RO also denied 
claims of entitlement to service connection for a low back 
disorder, left hip arthritis, and a skin disorder.  The 
veteran subsequently filed a timely Notice of Disagreement 
and, in February 1997, the RO responded by issuing a 
Statement of the Case.  However, to the Board's knowledge, 
the veteran did not submit a timely Substantive Appeal with 
respect to these issues.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200, 20.202, 20.203, 20.302 (1999).  Thus, these 
matters are not presently before the Board on appeal.

In an April 1999 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for small polyps 
of the rectosigmoid area and for internal hemorrhoids.  As 
the veteran did not file a Notice of Disagreement with that 
decision, these matters are not presently before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).

The Board notes that the issue of entitlement to service 
connection for gastroesophageal reflux disease and Barrett's 
esophagus has recently been characterized by the RO as an 
attempt to reopen a previously denied claim of entitlement to 
service connection for gastroesophageal reflux disease and 
Barrett's esophagus.  However, the Board notes that the 
December 1996 rating decision was the first decision rating 
issued by the RO with respect to this claim.  The veteran 
subsequently submitted a timely Notice of Disagreement and 
the RO responded by issuing a Statement of the Case.  
Thereafter, in February 1997, the veteran submitted a 
Substantive Appeal (VA Form 9) with respect to that issue.  
Thus, the Board finds that the issue of entitlement to 
service connection for gastroesophageal reflux disease and 
Barrett's esophagus is more appropriately characterized as an 
original claim for service connection.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's gastroesophageal reflux 
disease and Barrett's esophagus were not incurred or 
aggravated by service nor were they otherwise etiologically 
related to service.


CONCLUSION OF LAW

The veteran's gastroesophageal reflux disease and Barrett's 
esophagus were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
gastroesophageal reflux disease and Barrett's esophagus.  In 
the interest of clarity, the Board will first review the 
pertinent law and VA regulations. The facts of this case will 
then be reviewed. Finally, the Board will analyze the 
veteran's claim and render a decision.


Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for certain chronic 
disabilities, including cancer, if shown to be manifested to 
a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Special considerations for ionizing radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer, 
including multiple myeloma, that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (1999).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (1999).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv) (1999). Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Well grounded claims

The threshold question with regard to a claim is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  All three prongs of the Caluza test 
must be met.

Factual Background

Upon enlistment into service in March 1961, the veteran 
reported no history of throat or stomach trouble, and no 
history of frequent indigestion.  Service medical records 
reflect that in April 1962, the veteran complained of 
vomiting blood for several days following the ingestion of 
beer.  He reported that he only drank about once a week and 
did not drink more than five bottles at one time.

Subsequent service medical records indicate that in December 
1963, the veteran was diagnosed with gastritis, acute, due to 
the intake of alcoholic beverages.  In a December 1963 
clinical note, an examiner noted that the veteran had been 
vomiting blood for three days.  The examiner further noted 
that the veteran had experienced another similar incident of 
vomiting blood in 1962 following the consumption of alcohol.  
An impression of "alcoholic gastritis" was noted.

In a report of medical history completed at separation in 
1964, the veteran reported no history of throat or stomach 
trouble, and no history of chronic coughing or frequent 
indigestion.  In a report of physical examination conducted 
at separation, an examiner noted "normal" for the veteran's 
mouth, throat, and gastrointestinal system.

Private medical records dated in January 1968 reveal that the 
veteran complained of a burning and uncomfortable sensation 
in his anterior chest and throat.  The veteran reported that 
the feeling came and went, but that he seemed to feel his 
best when he was relaxed and not smoking too much or drinking 
too much coffee.  X-rays reportedly revealed the veteran's 
heart, mediastinum, diaphragm, and lungs to all be within 
normal limits.  The reviewing radiologist noted that the gall 
bladder concentrated that opaque medium well and that no 
stones were seen.  The veteran was diagnosed with 
"gastritis, possible ulcer due to use of alcohol and tobacco 
(in part)."

In September 1970, the veteran was hospitalized with 
complaints of upper abdominal pain, gaseous irritation, and 
difficulty digesting meals.  He reported that he had been 
experiencing this pain intermittently for a few years.  An 
upper gastrointestinal series revealed no abnormal findings 
in the esophagus or stomach, but did indicate that 
irritability was prominent in the duodenum and there was 
marked accentuation of mucosal detail in the first and second 
portions of the duodenum.  The examiner noted that the 
duodenal bulb appeared to be compressed by the gall bladder 
but that this was only a partial explanation for the 
"bizarre" appearance of the duodenum.  In a September 1970 
Discharge Note, a physician indicated that during his 
hospitalization, the veteran had been found to have 
extensive, rather severe duodenitis.  The physician further 
indicated that the gall bladder was negative and that 
although he was suspected to have a possible ulcer, none was 
demonstrated.

A January 1990 letter from Dr. J.M. reveals that he had 
treated the veteran for complaints of an inability to swallow 
and a 20-pound weight loss.  Previous evaluation, including 
an upper gastrointestinal series, had reportedly revealed a 
hiatal hernia and a possible distal esophageal stricture.  
Dr. J.M. reported that an upper gastrointestinal endoscopy 
was performed, the results of which were consistent with 
Barrett's esophagus.  Dr. J.M. noted that there was no 
evidence of tumor invasion within the walls of the esophagus.  
Subsequent private medical records reflect ongoing complaints 
and treatment related to Barrett's esophagus.

In July 1996, the veteran filed a claim of entitlement to 
service connection for "esophageal precancer due to reflex 
12/1962."  In a statement submitted in October 1996, the 
veteran contended that his problems with his esophagus were 
caused by exposure to radiation when he served as a mobile 
radar operator in service.  He indicated that he was first 
diagnosed with his problem in 1968, although a "correct" 
diagnosis was not obtained until 1990 from Dr. J.M. 

In January 1997, the veteran underwent another upper 
endoscopy for follow-up of his Barrett's esophagus.  The 
physician noted that the veteran was found to have 
significant Barrett's esophagus from 38 to 33 cm. associated 
with a hiatal hernia.  The duodenal bulb and the second part 
of the duodenum were noted to be normal.  The veteran was 
diagnosed with Barrett's esophagus, a hiatal hernia, and 
antral gastritis.

In a January 1997 letter, Dr. J.M. reported that the veteran 
had a history of gastroesophageal reflux disease and 
Barrett's esophagus.  Dr. J.M. noted that the veteran had 
reported operating a radar unit during service and that 
radiation exposure has been associated with nerve damage to 
the esophagus resulting in reflux and/or diffuse esophageal 
spasm.  Dr. J.M. further noted, however, that the only 
documentation of this association was with known dose 
exposure greater than 4000 rads, and that the impact of long-
term low dose exposure is unknown.  In a follow-up letter 
dated in March 1997, Dr. J.M. indicated that it "it is 
likely or likely as not that this long term exposure could 
have resulted in nerve damage to the esophagus resulting in 
chronic reflux disease."  He noted a diagnosis of 
gastroesophageal reflux disease with Barrett's esophagus.  

In a February 1998 statement, the veteran asserted that VA 
was required under 38 C.F.R. § 3.311 to request service 
records regarding the degree of exposure to ionizing 
radiation he experienced in service.  He also asserted that 
VA had a duty to refer his case to an independent specialist 
in order to determine whether or not he received a sufficient 
dosage of radiation to cause his claimed esophageal 
condition. 

In February 1998, the veteran also submitted several lay 
statements from friends and family members in support of the 
contention that he rarely drank alcohol in the service and 
has never suffered from alcoholism in his life.  In 
submitting these statements, the veteran appears to have been 
contending that because he was never an alcoholic and rarely 
drank liquor, the in-service diagnosis of alcoholic gastritis 
was incorrect.

In February 2000, the veteran presented testimony at a 
personal hearing before the undersigned.  In essence, he 
reiterated his previous contention that his esophagus 
problems were caused by his exposure to radiation while 
operating a radar during service.  He also asserted that 
there was a relationship between his current disability and 
the two in-service incidents in which he coughed up blood.  
He testified that although these in-service incidents had 
been attributed to alcohol, he did not believe that such was 
the case, as he hardly ever drank liquor.

In April 2000, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (1999).  Specifically, a physician was asked to 
review all of the evidence of record and determine whether it 
was at least as likely as not that the veteran's 
gastroesophageal reflux disease and Barrett's esophagus was 
related to exposure to radar during service.  The physician 
was also asked to determine, notwithstanding his answer to 
the first question, whether it was as least as likely as not 
that the veteran's gastroesophageal reflux disease and 
Barrett's esophagus was related to his episodes of gastritis 
in service.

In May 2000, in response to the Board's request, a Dr. T.M., 
Chief of Medicine and Gastroenterology at a VA Medical 
Center, reviewed the veteran's claims folder.  Dr. T.M. 
concluded that there was no relationship between the 
veteran's gastroesophageal reflux disease and Barrett's 
esophagus and his exposure to radar in service.  In reaching 
this conclusion, Dr. T.M. noted that Barrett's esophagus is a 
metaplastic change in the lining of the esophagus from 
squamous mucosa to glandular mucosa.  Dr. T.M. indicated that 
although the cause of Barrett's esophagus was not totally 
understood, many studies had linked it to long-term reflux 
acid from the stomach into the esophagus.  Based on a review 
of the medical literature, Dr. T.M. found that there had been 
no association between gastroesophageal reflux disease, 
Barrett's epithelium, and radar exposure.  

Dr. T.M. further noted that he believed there to be some 
confusion on the veteran's part with respect to radar 
exposure.  Specifically, Dr. T.M. indicated that radar did 
not cause ionizing radiation, which was the type of radiation 
most clearly associated with malignancies such as leukemia, 
breast cancer, and thyroid cancer.  Dr. T.M. further 
indicated that even though there was no evidence that the 
veteran was exposed to ionizing radiation, he nevertheless 
searched the literature for any link between ionizing 
radiation and the veteran's disabilities and, with one 
exception, could find none.  This exception was noted to be 
the fact that very high doses, such as the type of high dose 
used to treat malignancies, could temporarily injure mucosa 
anywhere in the body, including the esophagus.  Dr. T.M. 
explained that this results in a temporary inflammation with 
some transient symptoms of esophageal injury that typically 
resolves promptly after discontinuation of treatment.  Dr. 
T.M. again noted, however, that there was no evidence that 
the veteran had ever received any doses of exposure to 
ionizing radiation, much less the degree of dosage that was 
known to produce significant esophageal injury.

With respect to Dr. J.M.'s conclusion that radiation exposure 
with associated nerve damage to the esophagus could produce 
esophageal spasm, Dr. T.M. indicated that he could find no 
evidence to support that conclusion.  While Dr. T.M. supposed 
that "it is theoretically possible that high doses of 
radiation (of which there was no evidence that the veteran 
was exposed) could result in some nerve damage, however, in 
my extensive clinical experience, and by my review of the 
literature, this has never been reported and frankly I 
believe is extraordinarily unlikely."

Regarding the veteran's in-service episodes of gastritis, Dr. 
T.M. noted that the physician who examined the veteran at 
that time documented that there was exposure to large amounts 
of alcohol prior to his hematemesis.  A diagnosis of 
alcoholic gastritis was noted and the veteran appeared to 
improve spontaneously.   Dr. T.M. indicated that he concurred 
with the in-service diagnosis of the alcoholic gastritis, as 
the veteran's symptoms appeared to have resolved promptly 
after the discontinuation of alcohol.  Dr. T.M. further 
indicated that he could find no evidence in the medical 
literature or in his own experience that alcoholic gastritis 
was related to long-term gastroesophageal reflux disease or 
to the development of Barrett's esophagus.  For these 
reasons, Dr. T.M. concluded that he could find no evidence of 
any relationship between the veteran's in-service episodes of 
gastritis and his claimed disability.

In May 2000, the Board provided the veteran and his 
accredited representative with a copy of Dr. T.M.'s opinion.  
The Board advised the veteran that he had a period of 60 days 
in which to submit any additional evidence or argument in 
support of his claim.  To the Board's knowledge, no response 
was received within the 60-day time limit.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board observes that during the 
course of this appeal it was suggested that the veteran is 
seeking entitlement to service connection for esophageal 
cancer.  However, a review of the record indicates that the 
veteran merely referred to a precancerous condition.  There 
is no evidence the veteran now has, or ever had, cancer. 

The Board finds that the veteran's claim of entitlement to 
service connection for gastroesophageal reflux disease and 
Barrett's esophagus is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  Specifically, the veteran has 
submitted (1) recent diagnoses of gastroesophageal reflux 
disease and Barrett's esophagus; (2) his own statements that 
he was exposed to radiation while operating a radar unit 
during service; (3) and the January 1997 statement from Dr. 
J.M. suggesting that long-term exposure to radiation could 
have resulted in nerve damage to the esophagus resulting in 
chronic reflux disease.  See Caluza, 7 Vet. App. at 506.  

While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim for 
service connection is plausible and thus, well-grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In order to clarify the medical 
evidence, the Board requested and obtained the expert medical 
opinion from VHA described above.  Thus, there now is ample 
medical and other evidence of record, and there is no 
indication that there are additional records available that 
have not been obtained and which would be pertinent to the 
present claim.  Additionally, the Board notes that the 
veteran has been provided with a personal hearing and a full 
opportunity to present evidence and argument in support of 
this claim.  Therefore, the Board finds that all facts that 
are relevant to this issue have been properly developed and 
that no further action is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.  3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran is seeking entitlement to service connection for 
gastroesophageal reflux disease and Barrett's esophagus.  As 
discussed above, he contends that his gastroesophageal reflux 
disease and Barrett's esophagus were caused or aggravated by 
exposure to radar during service, and/or that his 
gastroesophageal reflux disease and Barrett's esophagus are 
related to his two in-service episodes of gastritis.

At the outset, the Board wishes to note that it has 
considered whether the veteran is entitled to presumptive 
service connection due to radiation exposure pursuant to 
38 C.F.R. §§ 3.307 and 3.309.  However, neither 
gastroesophageal reflux disease nor Barrett's esophagus are 
one of the conditions set forth in 38 C.F.R. § 3.309 as 
presumptively related to radiation exposure.  In addition, as 
discussed above although the veteran has referred to his 
disability as "precancer" in the past, the Board notes that 
there is no competent medical evidence of record suggesting 
that the veteran has ever been diagnosed with esophageal 
cancer. 

Furthermore, the Board notes that this presumption is 
specifically limited to those cases involving a veteran who 
participated in one of the radiation risk activities set 
forth in 38 C.F.R. § 3.309(d)(3)(i).  As noted above, a 
radiation risk activity is defined to mean either onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during a specified 
period in 1945 and 1946; or internment as a prisoner of war 
in Japan near the end of World War II.  

There is no evidence that the veteran ever participated in 
any of the "radiation risk" activities set forth in 
38 C.F.R. § 3.309(d) and the veteran has never contended that 
such was the case.  Rather, as discussed in detail above, he 
is contending that his in-service radiation exposure was the 
result of his long-term involvement with radar.  Long-term 
exposure to radar is not one of the radiation risk activities 
set forth in 38 C.F.R. § 3.309(d).  Therefore, because there 
is no indication that the veteran ever participated in a 
radiation risk activity as defined by 38 C.F.R. § 3.309(d), 
and because neither gastroesophageal reflux disease or 
Barrett's esophagus are one of the conditions set forth in 
38 C.F.R. § 3.309(d) as presumptively related to radiation 
exposure, the Board finds that the presumptive regulations 
regarding radiation exposure do not apply in this case.

The Board has also considered the potential application of 
38 C.F.R. § 3.311(b) to this case.  As noted above, the 
veteran has specifically asserted that VA was required under 
38 C.F.R. § 3.311(b) to request service records regarding the 
degree of exposure to radiation he experienced in service.  
He also asserted that VA had a duty  under 38 C.F.R. 
§ 3.311(b) to refer his case to an independent specialist in 
order to determine whether or not he received a sufficient 
dosage of radiation to cause his claimed esophageal 
condition.

However, the Board notes that the provisions of 38 C.F.R. 
§ 3.311(b) apply only to cases in which it is contended that 
the claimed disease was a result of exposure to ionizing 
radiation in service.  As discussed in detail above, the 
veteran has never contended that he was exposed to ionizing 
radiation in service and there is no evidence of record 
indicating that such was the case.  Rather, he asserts that 
he was exposed to radiation as a result of exposure to radar 
equipment in service.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) [discussing the distinction between exposure to 
ionizing radiation, such as in cases involving one of the 
radiation risk activities listed under 38 C.F.R. 
§ 3.309(d)(3)(i), and non-ionizing radiation, such as in the 
cases involving exposure to radar equipment].  Thus, the 
Board finds that the provisions of 38 C.F.R. § 3.311 do not 
apply in this case.  

Although the veteran may not take advantage of the 38 C.F.R. 
§§ 3.309(d) and 3.311(b), he may still be entitled to service 
connection if the evidence of record shows that his claimed 
disability is related to service, including exposure to non-
ionizing radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In Combee, it was held that a radiogenic disease 
not listed in the presumptive service provisions precluded 
service connection on a presumptive basis, but did not 
preclude service connection on a direct basis.  Accordingly, 
the pertinent inquiry in this case is whether service 
connection may be established on a direct, rather than 
presumptive, basis.

After carefully reviewing all of the evidence of record, 
including the medical opinions set forth above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  With respect to the veteran's 
contention that his disability is related to exposure to 
radar in service, the Board places the greatest probative 
weight on the May 2000 opinion by Dr. T.M., who reviewed the 
veteran's entire medical history and the opinion letters of 
Dr. J.M. and concluded that it was unlikely that the 
veteran's gastroesophageal reflux disease and Barrett's 
esophagus were related to his exposure to non-ionizing 
radiation in service.  Dr. T.M. based this conclusion upon 
his own experience and upon the lack of any medical 
literature pointing to a relationship between these disorders 
and radar exposure.  

In discussing Dr. J.M.'s opinion, Dr. T.M. noted that he 
could find no evidence in the literature to support Dr. 
J.M.'s conclusion that radiation-associated nerve damage to 
the esophagus could result in reflux and produce esophageal 
spasm.  Although Dr. T.M. indicated that it was theoretically 
possible that a high dose of ionizing radiation could result 
in the type of nerve damage to which Dr. J.M. was referring, 
Dr. T.M. further noted that the evidence only demonstrated 
that the veteran had been exposed to non-ionizing radiation 
in service.  Dr. T.M. noted that the evidence did not show 
that the veteran had ever been exposed to ionizing radiation 
in service, and particularly not to the 4000 rads which Dr. 
J.M. indicated that such damage had been known to occur.  
Furthermore, Dr. T.M. found that based upon his own extensive 
clinical experience and upon a review of the medical 
literature, it was extraordinary unlikely that even exposure 
to a high dose of ionizing radiation (which Dr. T.M. hastened 
to add the veteran was not exposed to) could have such an 
effect. 

The Board has carefully reviewed the opinion of Dr. J.M.  It 
does not appear that Dr. J.M. provided any basis for his 
conclusion that long-term exposure to radiation could result 
in nerve damage to the esophagus, which he indicated could 
cause reflux disease or esophageal spasm.  This lack of 
scientific support is consistent with the report of Dr. T.M., 
who did an extensive literature search and could find no 
evidence in the medical literature of any such link.  Dr. 
J.M. also failed to make any distinction between exposure to 
non-ionizing radiation and exposure to ionizing radiation, 
which was the only type of exposure that Dr. T.M. found could 
even theoretically cause such damage.  For these reasons, the 
Board finds Dr. J.M.'s unsupported and poorly explained 
opinion to be of relatively little probative value.  The 
Board places much greater weight on the opinion of Dr. T.M., 
who thoroughly reviewed the medical literature in this regard 
and found that it was unlikely that the veteran's 
gastroesophageal reflux disease and Barrett's esophagus were 
related to his exposure to non-ionizing radiation in service.

The veteran has further asserted that his gastroesophageal 
reflux disease and Barrett's esophagus were related to his 
in-service episodes of acute gastritis. Although the veteran 
may believe that his disease is related to these in-service 
episodes, as a lay person, he is not considered competent to 
provide medical nexus evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The only physician who discussed a possible relationship 
between the veteran's in-service episodes of gastritis and 
his current disability was Dr. T.M. in his May 2000 opinion.  
Dr. T.M. reviewed the evidence of record and concluded that 
there was no evidence that any such relationship existed.  
Dr. T.M. noted that the in-service physicians had attributed 
these episodes to the intake of large amounts of alcohol.  
Dr. T.M. found that this was likely the case, as the episodes 
appeared to be self-limiting and to have resolved promptly 
after discontinuation of alcohol.  Based upon his own 
experience and upon a review of the medical literature, Dr. 
T.M. determined that he could find no evidence to support the 
existence of a relationship between alcoholic gastritis and 
long-term gastroesophageal reflux disease or the development 
of Barrett's esophagus.  Thus, in light of the reasons 
provided by Dr. T.M. for his opinion, and because there is no 
contrary medical evidence of record, the Board finds Dr. 
T.M.'s opinion to be the most probative evidence of record 
regarding the issue of whether the veteran's gastroesophageal 
reflux disease and Barrett's esophagus were related to his 
in-service episodes of acute gastritis.

The Board notes that the veteran has challenged his in-
service diagnosis of alcoholic gastritis on the basis that he 
did not recall having more than a small cup of liquor prior 
to the episodes.  In addition, the veteran has also 
repeatedly expressed concern that reference by VA to the in-
service diagnoses of alcoholic gastritis insinuate that the 
veteran is an alcoholic.

With respect to the veteran's recent contention that he did 
not recall drinking more than one small drink prior to these 
incidents and that attributing these episodes to alcohol 
intake was thus incorrect, the Board places greater weight 
upon statements made by the veteran at the time of his in-
service episodes.  In particular, the Board notes the 
veteran's December 1963 examination, during which the 
physician specifically noted that the veteran had reported 
drinking half a fifth of whiskey and three beers the night 
before.  It was based upon these statements and a physical 
examination that the physician concluded that the diagnosis 
of alcoholic gastritis was appropriate.  The Board finds the 
veteran's statements made at the time of the episode and 
during the course of medical treatment to be more credible 
than contradictory statements made over 35 years later in 
connection with a claim for monetary benefits.  

With respect to the veteran's concern that VA is attempting 
to insinuate that he was an alcoholic, the Board notes that 
it in no way infers from the diagnoses of "alcoholic 
gastritis" in service that the veteran was actually an 
alcoholic then or thereafter.  Rather, the Board believes 
that this diagnosis merely demonstrates that the physicians 
who examined the veteran at that time felt that those 
particular episodes of gastritis had been due to the intake 
of alcohol immediately prior to the episodes.  In essence, 
the Board merely believes these findings by the physicians to 
be an explanation as to the immediate cause of the veteran's 
acute episodes; there is no indication in the medical reports 
of any long-term alcohol dependence.  Indeed, Dr. T.M. 
pointed out that the episodes of gastritis stopped when the 
veteran discontinued the use of alcohol.  By referring to the 
fact that the in-service physicians and Dr. T.M. attributed 
these episodes of gastritis to alcohol intake, the Board is 
in no way attempting to insinuate that the veteran was or is 
an alcoholic, but, rather, that the evidence of record has 
shown these episodes to be related to isolated use of alcohol 
in service and unrelated to his current disability.

In summary, for the reasons and bases expressed above the 
Board believes that the preponderance of the competent and 
probative evidence of record is against finding that the 
veteran's gastroesophageal reflux disease and Barrett's 
esophagus were incurred or aggravated by exposure to radar 
during service, or that they were otherwise etiologically 
related to service.  The benefit sought on appeal is 
accordingly denied.

ORDER

The claim of entitlement to service connection for 
gastroesophageal reflux disease and Barrett's esophagus is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

